Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings filed March 8, 2021 are approved.   

Rejection based on 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 37-39, 46 and 47 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The positive requirement that “the implantable object is implanted in bone” (e.g. claim 37) positively requires the claimed device to be adhered to the implantation site which includes within its scope a living human’s bone.  The bone is a required element of the claim.   The examiner suggests language such as “is adapted to be implanted” or “configured to be implanted”; “adapted to be partially implanted”; “adapted to remain outside of a bone” etc. in order to make it clear that applicant is not claiming the patient as part of the invention.

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 13, 15-17 and 37-50 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward, III (US 2012/0070802) in view of Garigapati et al (US 2011/0277931).
	Woodward discloses a dental implant for implantation in a tooth socket of a patient wherein the dental implant is asymmetrical (note Figure 3) and matches the shape of patient’s tooth socket (e.g. see abstract).  The dental implant is adhered to the implantation site (tooth socket) with a bone cement (note last two sentences of paragraph [0060]).   The Woodward bone adhesive does not meet the limitations set forth regarding the particular bone cement.  At .

Claims 12, 13, 15-18 and 36-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kroder (US 3,628,248) in view of Garigapati et al (US 2011/0277931).
Kroder discloses a dental implant for implantation in a tooth socket of a patient wherein the dental implant 60 is asymmetrical (note Figure 5) and matches the shape of patient’s tooth socket (e.g. see abstract).  Kroder fails to disclose the use of a bone cement to help secure the dental implant in the tooth socket.   Garigapati et al, however, disclose a bone cement meeting that of claimed Formula “I” (see paragraph [0010]) has the capacity to “enhance fixation” of a prosthesis to a bone and may be used to “support new bone growth for dental socket[s]” (see paragraph [0021]) and may be present in a putty form (paragraph [0023]).  To have used the enhanced bone growth cement of Garigapati et al to enhance the fixation of the Kroder dental implant would have been obvious to one of ordinary skill in the art before the effective filing 

Applicant’s Response
Applicant’s amendment and arguments of March 8, 2021 have been carefully considered and addressed in the present new grounds of rejection.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712